 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDGulf Envelope Company and John Hawkins andUnited Paperworkers International Union,Local 768, AFL-CIO. Cases 23-CA-7490 and23-CA-7535June 2, 1981DECISION AND ORDEROn August 15, 1980, Administrative Law JudgeFrederick C. Herzog issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions and a sup-porting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2AMENDED REMEDYThe Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (1) of the Actby unlawfully failing and refusing to pay vacationpay to its employees, including Sue Jenkins, fol-lowing a proper request submitted by the Union toRespondent on behalf of the employees. In doingso he correctly concluded that employees were en-titled to vacation pay only after passage of theiremployment anniversary date. However, in the sec-tion of his Decision entitled "The Remedy" he rec-ommended that Respondent be ordered to payeach striker upon request his or her vacation bene-fits without specifying that he or she must firstmeet the requirements for entitlement to vacation' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his FildingsThe Administrative Law Judge in finlding that the economic strikecommencing on April 16, 1979, was converted to an unfair labor practicestrike on April 23, 1979, relied primarily on Pittsburgh and Ne.' EnglandTrucking Co., 238 NLRB 1706 (1978) In our view, the court's subsequentdenial of enforcement of part of the Board's order therein (unpublishedopinion, Docket No. 78-1781 (4th Cir. 1979)) does not affect the resultreached herein, as it is apparent that the court's disagreement with theBoard's conclusions was premised on its different factual interpretation ofthe underlying record.2 In par. 2(c) of his recommended Order, the Administrative LawJudge, in ordering Respondent to reinstate striking employees pursuant tothe Union's unconditional request of May 21, 1979, requires Respondentto dismiss if necessary any employees hired as strike replacements (in orafter April 16. 1979, the date the strike commenced. However. at itsoutset, the strike was for economic reasoins. It as not until April 23,1979, that the strike was converted by Respondent's unlawful conduct toan unfair labor practice strike Thus, any replacement hired betweenApril 16 and 23 are not subject to dismissal in order to accommodate thereinstatement of the strikers Accordingly, awe shall modify par. 2(c) ofthe recommended Order to require Respondent to dismiss, if necessary,those replacements hired on or after April 23, 1979256 NLRB No. 58pay. Accordingly, we modify the AdministrativeLaw Judge's recommended remedy to require pay-ment by Respondent of accrued vacation pay onlyto those employees who have reached the anniver-sary date of the beginning of his or her employ-ment as of May 15, the date the Union made saidrequest. In fashioning a make-whole remedy fordiscriminatees Hawkins and Few and the strikerswho were unlawfully discharged for participatingin the strike that began on April 16, 1979, the Ad-ministrative Law Judge required said employees torequest reinstatement to trigger Respondent's back-pay obligations. We find no basis for that require-ment. In Abilities and Goodwill, Inc., 241 NLRB 27(1979), the Board held that employees who havebeen unlawfully discharged while on strike are tobe treated for purposes of computing backpay thesame as other employees who are discriminatorilydischarged, and, thus, they will not be required tooffer to return to work in order to activate the em-ployer's backpay obligation. Rather, they shall beentitled to backpay from the date of discharge. Inaccordance with that decision therefore, we findthat Respondent's backpay obligations commenceswith the discharge of the above employees, and,accordingly, we have modified the AdministrativeLaw Judge's recommendation remedy to reflectthis finding.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Gulf Envelope Company, Houston, Texas, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified:1. Substitute the following for paragraph 2(c):"(c) Upon, and pursuant to, the Union's applica-tion of May 21, 1979, on behalf of employees whoparticipated in the strike which began April 16,1979, and who have not already been reinstated,offer full and immediate reinstatement to all suchemployees, or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, dis-missing if necessary any persons hired as replace-ments on or after April 23, 1979. If, after such dis-missals, sufficient jobs are not available for theseemployees, they shall be placed on a preferentialhiring list in accordance with their seniority orother nondiscriminatory practices utilized by Re-spondent, and they shall be offered employmentbefore any other persons are hired. These employ-ees shall be made whole for any loss of earnings GULF ENVELOPE COMPANY321they may have suffered or may suffer by reason ofRespondent's refusal and failure to reinstate, all ofwhich is to be done in the manner set forth in thesection of this Decision entitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL. NOT promulgate or maintain a ruleprohibiting you from gathering on plant prem-ises or conducting any personal businessduring working hours except by permission ofmanagement, nor will we enforce this rule dis-criminatorily against employees who engage inunion activities, and we will rescind rule 3from the "Employees Handbook."WE WILL NOT refuse to pay accrued vaca-tion pay to employees because of their partici-pation in a strike or other union or protectedconcerted activities.WE WILL. NOT threaten to discharge strikingemployees if they do not abandon their strike.WE WILL NOT threaten to discharge strikingemployees who remain on strike longer than Iyear.WE WILL NOT threaten to take away the se-niority rights of striking employees who mighteventually seek reinstatement.WE WILL NOT discharge or "terminate" em-ployees because they engage in activities onbehalf of United Paperworkers InternationalUnion, Local 768, AFL-CIO-CLC, or anyother labor organization.WE WILL NOT fail or refuse to reinstate em-ployees who engaged in the strike whichbegan April 16, 1979, and which has beenfound to have been prolonged by our unfairlabor practices.WE WILL NOT in any other manner interferewith, restrain, or coerce any of our employeesin the exercise of the right to self-organization,to join or assist United Paperworkers Interna-tional Union, Local 768, AFL-CIO-CLC, orany other labor organization, or to bargaincollectively through representatives of theirown choice, or to engage in any other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the extent permitted by Section8(a)(3) of the Act.WE WILL instead offer any employees, whoengaged in the strike which began April 16,1979, to the extent we have not already doneso, full and unconditional reinstatement totheir former positions of employment and, ifnecessary to make places for such employees,WE WILl. dismiss employees hired as replace-ments on or after April 23, 1979. Such rein-statement shall be without prejudice to senior-ity and other rights and privileges. If insuffi-cient jobs are available for reinstatement of allstriking employees, we will place the names ofthose not reinstated upon a preferential hiringlist and they will be offered employmentbefore any other persons are hired.WE WILL make whole all striking employeesfor any loss of vacation pay or benefits theymay have suffered by reason of the discrimina-tion against them, with interest.WE WILL offer John H. Hawkins, DavidFew, Carolyn Foster, Lois Serres, ElsieKeyes, Leonard Brooks, Paul Jacobs, Jr..Herman Green, Maggie Faterkowski, EvelynPeterson, Larry Womack, Irene Gonka, JackLarrabee, Bessie Otts. Gertrude Nowak, andSue Jenkins immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, and WE WILL make themwhole for any loss of pay they may have suf-fered as a result of our unlawful discriminationagainst them.GULF ENVELOPE COMPANYDECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge:On April 20, 1979,1 John H. Hawkins, an individual,filed the charge in Case 23-CA-7490, alleging that GulfEnvelope Company (herein referred to as the Respond-ent) violated Section 8(a)(1) and (3) of the Act by termi-nating, and thereafter refusing to employ, Hawkins andDavid Few. On May 23 United Paperworkers Interna-tional Union, Local 768, AFL-CIO-CLC (herein re-ferred to as the Union), filed the charge in Case 23-CA-7535 alleging that the Respondent violated Section8(a)(l) and (3) of the Act by terminating the employmentof 55 named employees. In due course an amended con-solidated complaint,2together with an order consolidat-U' nless otherwise nled, all dates herein shall refer to the ear 19792 All references to the complaint herein should he understood to referto the amended, consolidated complaintGULF ENVELOPE COMPANY 321 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDing cases and notice of hearing, was issued by the Re-gional Director for Region 23 of the National Labor Re-lations Board. The Respondent's answer admitted certainfactual allegations of the consolidated complaint butdenied any wrongdoing.The case was heard before me at Houston, Texas, onSeptember 5 and 6. All parties appeared at the hearingand were given full opportunity to participate, to adducerelevant evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs. Briefs werefiled on behalf of the General Counsel and the Respond-ent, and have been carefully considered.FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I findthat the Respondent is a Texas corporation having itsprincipal office and place of business in Houston, Texas,where it is engaged in the business of manufacturing en-velopes and related products. During the year precedingthe issuance of the consolidated complaint, the Respond-ent purchased goods and materials valued in excess of$50,000 from suppliers located outside the State of Texas,which goods and materials were shipped directly frompoints outside the State of Texas to the Respondent'splant in Houston, Texas. Additionally, the Respondent'sbrief asserts that during the past year the Respondentmanufactured, sold, and shipped from its Houston, Texas,plant products valued in excess of $50,000, which prod-ucts were manufactured from materials transportedthrough channels of interstate commerce from locationsoutside the State of Texas. The Respondent is now andhas been at all times material herein an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. TIHE I.ABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is now and has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE RESPONDENT'S AGENTS AND SUPERVISORSThe complaint alleges, the answer admits, and I findthat Wayne Schroeder, as president, Reeves Brunk, asproduction manager, and Allan Binford, as night supervi-sor, have been and are now supervisors for the Respond-ent within the meaning of Section 2(11) of the Act, andagents of the Respondent, acting on its behalf, within themeaning of Section 2(13) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent is a small company which manufac-tures envelopes in Houston, Texas. It employs approxi-mately 85 production workers on two shifts, commonlyreferred to as the day and the night shifts. The day shiftworks the usual 8 hours per day, while the night shiftworks 10 hours per day. The work complement is ap-proximately evenly split between the day shift and thenight shift. Each shift has a foreman. The foreman of theday shift is Earl McCowan. The foreman of the nightshift is Binford. Brunk, as production manager, had over-all charge of the plant's production.The Union and the Respondent have had a collective-bargaining relationship for roughly 10 years. Their mostrecent agreement expired March 31. Negotiations be-tween the parties, both before and after its expiration,failed to produce a new agreement and a strike resultedon April 16, with more than 60 of the work force joiningthe strike. The strike continued until its termination bythe Union on May 21, at which time the Union advisedthe Respondent by telephone and by wire that it was ter-minating the strike and requesting unconditional rein-statement of striking employees. The Union's written no-tification of the ending of the strike was not received bythe Respondent until May 24.No evidence or claim was brought forward indicatingany inclination by the Respondent toward the commis-sion of unfair labor practices, or that the Respondentharbored union animus. Indeed, until approximately 25months before the hearing, Brunk was employed by theUnion's International affiliate as an International repre-sentative thereof. Some of his duties while serving as aninternational representative involved working with theRespondent.B. The Respondent's Rule 3The complaint alleges that the Respondent has main-tained in force and effect in its employee handbook Rule3, which reads as follows: "Employees shall not gatherin the plant premises or conduct any personal businessduring working hours except by permission of manage-ment."The General Counsel contends that the maintenance ofsuch a rule is violative of Section 8(a)(l) of the Act. TheRespondent admits that such a rule exists in its hand-book, but contends that it may not be properly construedas prohibiting or unduly impinging upon solicitation andthat, in any event, it was modified, in effect, by means ofexplanations given by Brunk to the current representa-tive of the Union, Billy McGilvra, as well as Sue Jen-kins, the Union's shop steward, and other union officers.The Respondent, however, makes no claim that it everso instructed rank-and-file employees, or even its super-visors,3as to the modified meaning of Rule 3.Rule 3 does not facially impair the rights of employeesto engage in activities protected by the Act, such as so-licitation and distribution of views and materials havingto do with a union. Nevertheless, it is evident that therule violates Section 8(a)(1) of the Act when viewedwithin the circumstances of this case.The rule is stated in broad language. If read literally, itcannot fail to give pause to prudent employees wishingto engage in union activities, such as solicitation or distri-bution,4notwithstanding the fact that the rule does nota Other than Sue Jenkins' supervisor, ho, having been present whenJenkins was spoken to, must of necessity have overheard the plant man-ager tell Jenkins of his interpretation. This supervisor was not called totestify, and thereby corroborate Brunk's recital of what he had told Jen-kins, McGilvra, and others Nor was the absence of the supervisor ex-plained4 This failure, of course, negates any presumption of validity from therule. GULF ENVELOPE COMPANY323explicitly mention either solicitation or distribution. Fornowhere within the rule itself is any explanation or defi-nition provided regarding the employer's interpretationof terms such as "gathering," "plant premises," "any per-sonal business," or "working hours." Nor, even were I toentirely credit Brunk's account of his explanations of therule to various union officers and agents in two separatemeetings of early and mid-November 1978, could I con-clude that the employer had effectively and adequatelyremoved elements of coercion and ambiguity5from theminds of the employees subjected to the rule. CompareSwitchcraft, Inc., 241 NLRB 985 (1979); W. W. Grainger,Inc., 229 NLRB 161 (1977); Essex International, Inc., 211NLRB 749 (1974).Moreover, the evidence supplied by the testimony ofBrunk and Binford shows that the rule was applied insuch a way as to militate a finding of illegality. ForBrunk testified that Rule 3 was among those violated byHawkins and Few, and that its violation formed part ofthe basis for their discharges.6Yet Binford testified thatthe Respondent's rule was strictly enforced7only againstunion activities (such as Hawkins' distribution of picket-ing schedules on the night of April 12), while enforce-ment was lax" with respect to other activities of employ-ees involving solicitation and distribution, such as foot-ball pots, flower funds, funeral funds, and baby funds.Such disparate and discriminatory application of Rule3 renders the entire rule violative of Section 8(a)(1) ofthe Act. Star-Brite Industries, Inc., 127 NLRB 1008(1960); Capitol Records, Inc., 233 NLRB 1041, 1045(1977); Capitol Records, Inc., 232 NLRB 228 (1977). Ac-cordingly, I find and conclude that the allegations madeor contained in paragraph 7 (to the extent it has not beenadmitted) and paragraph 8 of the complaint are true.C. Vacation PayThe complaint alleges that many of Respondent's em-ployees struck on April 16 until May 21, that the Re-spondent refused to pay accrued vacation pay to saidstrikers on or about May 15, and that the Respondent'srefusal was caused by the employees' union or concert-ed, protected activities. The Respondent contended thatit had paid vacation pay to all those who had made a re-quest therefor and who were eligible, pursuant to theterms of the previous collective agreement, and inaccord with established past practice.This issue arose on May 15 while the strike was still inprogress, when the Union, by McGilvra, wrote to theRespondent requesting that its members who had beenemployed as of January 1 be paid "their vacation pay" inaccordance with article 9 of the expired agreement. At-tached to the letter were three signature pages for em-s The risk of ambiguity rests with the party propounding the ambigu-ity. Brown Manufacturing Corporation. 235 NLRB 1329 (1978).8 Of which something more will e said in that portion of this Deci-sion dealing with the discharges of Hawkins and Few7 The rule's requirement that management give its approval prior toemployee engagement in union, or other, activity, is further reason tofind the rule invalid.s Indeed, supervisors sometimes participated in activities invsolving so-licitation and distribution, such as football pots.ployees. There were 419 employees' signatures placedthereon, and the amount of vacation pay due each, rang-ing from 1 to 4 weeks, was noted beside each name.The expired agreement provided that vacation entitle-ment accrued when (a) an employee worked 1,500 hoursin the preceding calendar year,IO and (b) the employeereached the anniversary date of the beginning of his orher employment. And, according to Brunk, past practicemodified the agreement only in that the Respondent hon-ored requests for vacation time, not vacation pay, fromemployees who had worked 1,500 hours in the precedingyear and who were of demonstrated stability, but whohad not actually reached their anniversary dates. Andfurther, again according to Brunk, the Respondent has,in fact, paid vacation pay to all eligible employees fromwhom a request has been received, the Respondent hasgranted vacation time as requested by certain of the rein-stated strikers, and the Respondent stands ready to payothers or grant vacation time to others who submit aproper request.However, the Respondent's brief has confirmed mytacit understanding of the evidence presented at the hear-ing, that the Respondent has not honored, and will nothonor, any request for vacation pay unless received per-sonally from the employee, rather than the Union. TheRespondent's brief states: "It is necessary for the Re-spondent to require employees to make individual re-quests for vacation pay in order to assure correct ad-dresses."Further, employee Sue Jenkins, who is also one of theUnion's stewards and negotiator, credibly testified thatshe satisfied all requirements for vacation entitlement;i.e., 1,500 hours worked during the preceding year, andpassage of her anniversary date of March 15. Neverthe-less her request for vacation pay, submitted via McGilv-ra's letter of May 15, has gone unanswered.Thus, I am asked by the General Counsel to believethat there is at least one proven instance where the Re-spondent has ignored its own past practice, to say noth-ing of the terms of the expired agreement. I agree, for,even accepting Brunk's testimony about the Respond-ent's practices, as well as its intentions, there remains noreason to credit his generalized testimony over that ofJenkins', which, at least with respect to her own situa-tion was specific and credible.Similarly, I am convinced that other employees,among the 41 whose signatures were affixed to McGilv-ra's letter, were denied their accrued vacation pay be-cause their requests were made through the Union, theirstatutory representative, rather than in person, individ-ually. But since this record does not show each employ-ee's anniversary date, I shall make no finding hereinspecifying those who are owed.Neither the fact that the requests for vacation paywere made through the Union, nor the fact that thestrike ended soon thereafter, with a busy administrativetime ensuing, excuse the Respondent's failure and refusal9 The parties stipulated that one name, the 42nd signature appearing onthe exhibit, was added to the list after it was sent to the Respondent byiMcGilvra'o The slight ariance fr first year employees s not deemed signifi-canlt for this L)ecisionGULF ENVELOPE COMPANY 323 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pay accrued vacation pay, properly requested, to itsemployees. I find that its refusal and failure to pay em-ployee Sue Jenkins, whose signature was affixed toMcGilvra's letter of May 15, as well as its failure and re-fusal to pay similarly situated employees, violated Sec-tion 8(a)(1) and (3) of the Act. Wallace Metal Products,Inc., 244 NLRB 41 (1979). 1 specifically find that neitherthe Respondent's preference for individual requests fromemployees, nor the busy administrative period attendingthe end of the strike only a few days after the Union'sletter demanding payment of vacation pay constitute alegitimate business reason for its failure and/or refusal topay vacation pay to its employee, Jenkins, or any otheremployee who (a) worked 1,500 hours in the precedingcalendar year, (b) had passed his or her anniversary dateby the date of the request, and (c) had either personallysubmitted a request for payment or had had a request forpayment, in their behalf, submitted by the Union. SeeN.L.R.B. v. Great Dane Trailers, Inc., 388 U.S. 26 (1967).D. The Termination of StrikersThe complaint alleges that on April 17 all striking em-ployees'I were sent a letter 2 by the Respondent, threat-I The parties stipulated that Appendix A of the complaint, which setsout a list of 67 names, accurately lists names of employees who went onstrike on April 16. (The Respondent would add that certain striking em-ployees' names were omitted from the list.) Appendix A reads as follows:Maple Adams Martha LancasterNick Andrade Jack LarrabeeAlbert Arrendendo Doris LeBeckBilly Baugh Martha LeeLeonard Brooks Mary MayabbBobby Bullard Linda McCloudBetty Carrington Billy MosesEarnestine Chizer Hedwig MosleyCarolyn Cooke Vickie NeelyLouise Cooper Gertrude NowakRaymond Davis Bessie OttsAlbert Duncan Robert PenaMaggie Faterkowski Evelyn PetersonSophia Fenstermaker Kathy ReedGayin Foster Barbara RichardGary Fretwell Shirley RoddyIrene Gorks Frankie SandovalHerman Green Lalo SandovalLeo Green Bernice SebestaVirginia Handerland Lois SerresMable Herring Merceds SibleyCurtis Holden Alemia SmithCurvis Holden Elvina SnuksSaddie Hunter Bobby Joe SolicePaul Jacobs, Jr. lone SoliceSue Jenkins Gladys SolomonJackie Johnson Sharon SuttonMary Johnson Lillie WaldronSassie Jones Eddie WaldropChristine Kearney l.arcell WardBruce Kellough Harold WilkinsMare Kellough Margie WoffordElsie Keyes Larry WomackPatricia Koleki2 The letter read:To: ALL STRIKING MPL.OYEESThis is to advise you that your job will be held open for you untilMonday, April 23. 1979, at which time you may return to work withfull seniority and no loss in benefits. However, should you choosenot to return to work as of that date your job may be permanentlyfilled and your employment at Gulf Envelope Company terminatedincluding cancellation of all insurance policies and other benefits. Iurge you to give this serious consideration.Reeves Brunkening them with discharge should they not return towork by April 23. Further, the complaint alleges that onMay 4 the Respondent sent a letter'3to all employeeswhich, essentially, threatened to terminate the employ-ment status of replaced strikers after one year. And, fi-nally in this connection, the complaint alleges that onvarious dates between April 23'4and May 3 the Re-spondent sent letters,' with identical wording in thebodies thereof, to'6named employees.17The Respondent argues that the tone of these letters,all and singular, is noncoercive, and that they weresimply permissible communication of factual material.Indeed the Respondent goes on to argue that the use ofthe word "terminate" in letters such as those sent on var-ious dates in April and May to 14 strikers, or even in theApril 17 letter to all employees, does not constituteeither a threat to discharge or actual discharge.Production ManagerGulf Envelope CompanyP.S. You have enjoyed an excellent Group Insurance Program atGulf. We regret to inform you, that effective immediately, yourGroup Insurance has been cancelled.3 The letter read, in pertinent part:The Company's position regarding employees hired to replacestrikers is that these new employees were hired for permanent posi-tions and will retain their jobs so long as they perform their worksatisfactorily. Under no circumstances will the Company terminate asatisfactory employee to provide a striking employee a job.Furthermore, if striking employees want to be considered for anypresent or future vacancies, it will be necessary for each striking em-ployee to advise the Company in writing that you desire uncondi-tional reinstatement and what jobs you believe you are qualified toperform. The Company presently has approximately ten (10) vacan-cies. Employees reinstated will have their seniority reinstated for thepurpose of their benefits only.Employees who are guilty of misconduct during the strike, willnot be considered for reinstatement. These are approximately twelve(12) such employeesIf you advise the Company that you want unconditional reinstate-ment and we have no job available at that time, your name will beplaced on a preferential hiring list for any future vacancies thatmight open up and for which you are qualified. The preferentialhiring list will be discontinued after one year.I regret that the recent events make this letter necessary and I donot enjoy the actions we have been forced to take but we had noother choice.i4 Actually there were 17 letters and the earliest was sent on April 16.On that date letters were sent to Hawkins and Few. Their cases will bediscussed separately, however.Is The body of each letter read:It is with regret that I must inform you that your job has been per-manently filled. Effective immediately your employment at Gulf En-velope Company is terminated.16 The parties stipulated that letters were sent to 14 named strikingemployees, with dates as shown below.Carolyn Foster April 30Lois Serres May 3Elsie Keyes May 2Leonard Brooks April 29Paul Jacobs. Jr April 26Herman Green April 25Maggie Faterkowski April 25Evelyn Peterson April 23Larry Womack April 24Irene Gonka April 26Jack Larrabee Ma 2Bessie Otts May 3Gertrude Nowak May 2Sue Jenkins April 23i7 The name "Sue Jenkins" was amended from "Sue Luce" by stipula-tion of the parties.---I GULF ENVELOPE COMPANY325I cannot agree. For while I agree with the Respond-ent's argument that the law affords an employer the rightto communicate its intention to continue operations inspite of a strike, as well as that strikers may be perma-nently replaced, I believe the word "terminate" has a dif-ferent meaning than that which was ascribed to it by theRespondent's brief or Brunk's testimony.'sAs used inthe letters to the 14 strikers, in which Brunk advisedeach of them "Effective immediately your employmentat Gulf Envelope is terminated," I have no hesitance infinding and concluding that the word "terminated" wasreasonably understood to be synonymous with "fired,""canned," or "discharged."Contrary to the arguments advanced in the Respond-ent's brief and in Brunk's testimony, I conclude that thestatements in the letters were not mere legitimate predic-tions of the economic consequences of the strikers' ownactions. Instead, the Respondent went further, and, indoing so, acted illegally.The April 17 letter to all striking employees imposed adeadline for abandonment of the strike and recited "yourjob may be permanently filled and your employment ...terminated." I find this statement to be coercive, and vio-lative of Section 8(a)(1) of the Act. Pittsburgh and N'ewEngland Trucking Co., 238 NLRB 1706 (1978).The May 4 letter to all employees is similarly viola-tive, for there is no sanction or warrant for telling em-ployees, for example, that even if they should be reinstat-ed someday, they must accept reinstatement without se-niority, or that they may be placed upon a preferentialhiring list to be discontinued after one year. 9 The Laid-law Corporation, 171 NLRB 1366, 1368 (1968).And, finally, the letters sent to 14 strikers, on variousdates, cannot be viewed by me as anything other thannotifications to employees that they had been fired. De-spite the Respondent's testimony and argument that theword "terminate" was used only in the sense that certainadministrative matters were being concluded by the Re-spondent, I am unpersuaded that the term had any mean-ing other than that which is normally attached to it.And, in that connection, and notwithstanding Respond-ent's reference to Webster's Third New InternationalDictionary, I note that Webster's New Collegiate Dic-tionary defines "terminate" as "(a) to bring to an end(c) to discontinue the employment of [workers]...." Black's Law Dictionary defines it as "To put anend to; to make to cease; to end."Nor am I persuaded that the Respondent itself eitherunderstood or intended the word to have a different,more limited meaning. For if the Respondent did, in fact,use the term as a word of art, denoting only an adminis-trative status, why did the Respondent's own letters to18 Brunk testified regarding the Respondent's meaning when it usedthe word "terminate." In doing so (as elsewhere in his testimony) I foundhim quite willing to be led, and to testify in conclusionary terms. While acertain bias may be understood when a man is both general manager ofthe Respondent, as well as one of Respondent's trial counsel, I believethat his partisanship detracted from his credibility, both on this point andgenerally throughout his testimony.i" I reject the Respondent's argument that this threat of a completeseverance of the employment relationship was mooted. For, while no em-ployee was in fact ever placed on any such list, the threat was, itself, anaccomplished fact, and was never disavowedFew and Hawkins use the exact same term in advisingthem they had been fired? (See G.C. Exhs. 7 and 8.)In short, I find and conclude that the aforementionedletters to striking employees could have no other effectthan to interfere with, restrain, and coerce them in theexercise of their right to exert collective economic pres-sure upon their employer by continuing to strike. And bynotifying 14 employees that they had been "terminated,"or fired, the Respondent violated Section 8(a)(3) and (1)of the Act, essentially as alleged in paragraphs 10, 11,12,2°and 13 of the complaint.E. The Character of the StrikeThe complaint alleges that certain employees of theRespondent struck from April 16 until May 21. It furtheralleges that the strike was caused or prolonged by theRespondent's unfair labor practices set forth in para-graphs 10-15 of the complaint, which, generally speak-ing, relate to sections IV(C) and IV(D) of this Decision.The General Counsel specifically disavowed, during thehearing, any claim that the discharges of Few and Haw-kins21related to the claimed conversion of the strikeherein from an "economic strike" to an "unfair laborpractice strike." Further, the complaint omitted any ref-erence to the Respondent's Rule 3, as discussed in sec-tion IV(B) of this Decision, from the allegations regard-ing the conversion of the strike.As noted earlier herein, the strike began as an effortby employees to exert economic pressure upon their em-ployer, in order to extract concessions in the terms of anew collective-bargaining agreement, then being negoti-ated. However, as also seen above, the Respondent com-mitted numerous and substantial violations of Section8(a)(1) and (3) of the Act during the course of the strike.The General Counsel contends that the character of thestrike was thereby changed, that it was converted froman "economic" to an "unfair labor practice" strike. TheRespondent argues that not only were no unfair laborpractices committed to cause such a conversion but alsothat the strike was not actually prolonged by the allegedunfair labor practices. The Respondent argues that therecords of meetings held by the Union for employeesduring the strike demonstrate no discussion or debateconcerning the character of the strike and, therefore, thestrike's character was not changed as a result of any em-ployee discussion or determination.However, the Respondent's argument fails to take intoaccount the Board's holding that employer activity, inviolation of the Act, which has an inherently destructiveeffect upon employees' Section 7 rights, will effect theconversion of an economic strike into an unfair laborpractice strike, despite the "failure of the employees toperceive fully the unlawfulness of the [unfair labor prac-tices]." Pittsburgh and New England Trucking Co., 238NLRB 1706, 1701.20 Except for employees Few and Hawkins, whose discharges will bediscussed separately, and employee Ballard, as to whom the parties' stipu-lation was silent.21 Both Hawkins and Few went out on strike with the great majorityof employees beginning on April 16. This, of course, meant that they re-ceived their letters of termination while they were on strike.GULF ENVELOPE COMPANY 325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere, the strike began on April 16. The very next dayall striking employees were induced to abandon thestrike by a threat that their jobs "may be permanentlyfilled" and their "employment ...terminated." On May4, the Respondent sent all employees a letter stressingthat replacements were permanent, that none would beterminated to allow for reinstatement of any striker, thatany striker's opportunity for reinstatement based on apreferential hiring list would be limited to I year, andthat any employee reinstated would have his or her se-niority restored only for purposes of computing bene-fits.22And, finally, the Respondent began on April 23 tohire strikers. It continued doing so until May 3, bywhich time it had fired 14 strikers, not to mention Haw-kins and Few.While I agree with the Respondent that the evidencedoes not establish that employees vigorously discussed ordebated the strike's causes, or its conversion, I cannotfind that fact dispositive. For, as Respondent was ad-vised during the hearing, the question of whether or nota strike was converted is, in large measure, a question oflaw.23While employee sentiments with respect theretohave a bearing on the question, they are not always de-terminative. Pittsburgh and New England Trucking Co.,supra.In this case, I find and conclude that the Respondent'sillegal acts, including the refusal to pay accrued vacationpay, the inducement of employees to abandon the strike,the threats to employees of termination and inferior se-niority rights, and the illegal discharges of many employ-ees amount, in the aggregate, to a pattern of conduct de-signed to both break the strike and to punish those whoexercised their statutorily protected right to strike. Ac-cordingly, I conclude that, despite the paucity24ofdirect evidence of employee concern with, or angertoward, the Respondent's action, the strike was convert-ed from an economic to an unfair labor practice charac-ter as of April 23, the date that the Respondent began itsprogram of illegal discharges.25Pittsburgh and New Eng-land Trucking Co., supra; W. C. McQuaide, Inc., 237NLRB 177 (1978); Robbins Company, 233 NLRB 549(1977).22 Such a threat to vest all permanent replacements or nonstrikers withseniority over strikers amounts to penalizing employees for engaging in astrike, or, in effect, granting superseniority to replacements and non-strikers. It is difficult to conceive of more "inherently destructive" em-ployer conduct, aside from outright "terminations." Compare Erie Resis-tor Corporation, 132 NLRB 621, 626 (1961), affd. 373 U.S. 221 (19163).2 The Respondent appears to have abandoned its position advanced atthe hearing to the effect that the strike could not have been convertedsince it was illegal from its inception, in that the Union failed to abide byits own constitution and bylaws in securing strike authorization.24 The testimony of McGilvra on this point was, at best, highly gener-al in its nature. Nevertheless, I know of no reason to discredit it entirely.Contrary to the Respondent's arguments, I found McGilvra's demeanorimpressive. It is true that he exhibited hesitance in his responses, but itwas my impression that it was caused by an abundance of caution, ratherthan any desire to fabricate.2a Absent the General Counsel's express disavowal of intent to claimthe strike's conversion by virtue of the discharges of Few and Hawkins, would find that the conversion occurred simultaneously with their dis-charges, which were, as will be shown infra, violative of Sec. (a)(3) and(1) of the Act.F. The Failure To Reinstate StrikersThe complaint, in paragraphs 17, 18, and 19, allegesthat the Union made an unconditional offer on behalf ofall striking employees to return to work when the strikewas terminated on May 21. It further alleges that the Re-spondent refused to reinstate employees to their formeror substantially equivalent positions because of their sup-port for the Union or their participation in other unionor protected, concerted activities.The Respondent argues vigorously to the contrary,saying it has not refused to reinstate any striker entitledto reinstatement.The evidence shows that the Respondent employedroughly 78-85 workers at the time the strike began. Ofthat number, the General Counsel claims that 67 went onstrike; the Respondent asserted that there were at least67 strikers, and probably more. When the strike was con-cluded, the work force remained at approximately 78-85employees. However, instead of discharging any employ-ee who had been hired as a replacement, the Respondentsimply began reinstating certain of the strikers, therebyeventually enlarging the work force to approximately105 workers.As described by Brunk, the process involved the fol-lowing steps: Upon receipt on May 22 or 23 of theUnion's notification of the strike's termination, the Re-spondent immediately sent a letter26to each employee'slast known address, stating, inter alia, "If you are inter-ested in re-instatement call me immediately. If I do nothear from you within ten (10) days I will assume thatyou do not desire to be re-instated."27According toBrunk, some 30-36 employees responded by eithercoming to the plant to seek reinstatement or by phoningthe plant. Brunk went on to testify that all such appli-cants for reinstatement were, in fact, reinstated at once.Brunk's testimony on these points stands largely unrebut-ted and is, accordingly, credited.Despite all this, however, Brunk admitted that all em-ployees were not reinstated to their old jobs, on their oldshifts. And, in this respect, Brunk's testimony seems in-consistent. At one point he testified that all except threestrikers requesting reinstatement had been reinstated, andthat these three had asked for conditions not extant priorto the strike. At another point he testified that therewere approximately eight who had sought "special con-ditions," and, of these, all but five had been reinstated bythe time of the hearing. And, in explaining these "specialconditions" situations, Brunk demonstrated the truth ofthe General Counsel's assertion that the Respondent hasnot reinstated all strikers to their former positions. In-stead, it appears that the Respondent has reinstated strik-ers only when attrition among nonstrikers or replace-ments created an opening.For Brunk clearly testified that one striker, KathyReed, called him after receiving his letter telling her tocontact him if she was interested in reinstatement. Sheeh According to the Respondent, these letters constitute unconditionaloffers of reinstatement. I cannot agree. Cf. Flatiron Paving Companyd/b/a Flatiron Materials Company, 250 NLRB 554 (1980).27 Included among those who were sent such letters were Hawkinsand Few. GULF ENVELOPE COMPANY327asked if she could have her former job back, as a com-positor on the day shift. Brunk told her:Kathy, we've got 4 people in composition, 2 ofthem that have come back from the strike; bothhave more seniority than you do. So, I can't guar-antee you that you can come back in compositionon day shift.Further conversation led him to conclude the conversa-tion with Reed by saying "Well, as soon as that [Reed's]old job comes open, 1'11 call you."This episode with Reed convinces me that Brunk wasoperating under the mistaken assumption that he dealtwith economic strikers, rather than unfair labor practicestrikers. For otherwise, Brunk should have known that,regardless of how many compositors had worked duringthe strike, he was obliged to fully reinstate Reed, even ifdoing so caused him to discharge strike replacements.28Reinforcing this belief is Brunk's testimony regardinghis phone conversation with David Few. As with Reed,and apparently at least a substantial number of otherstrikers, Brunk spoke of giving "consideration" to bring-ing strikers back in line with seniority.29Such an ap-proach, combined with Respondent's admitted failure todischarge any replacements to make room for the imme-diate reinstatement of all strikers, seems perforce to leadto the conclusion that the Respondent failed in its legalobligations to returning strikers.30 Accordingly, I findand conclude that allegations made and contained inparagraphs 17, 18, and 19 of the complaint are true.Based on this finding, I shall order an appropriateremedy by the Respondent toward employee KathyReed, as well as any other similarly situated employee.G. The Discharges of Hawkins and Few1. Hawkins' work history with the RespondentJohn Hawkins31worked for the Respondent fromAugust 21, 1972, through April 12, 1979. He was a shopsteward for the Union and a member of the Union's ne-gotiating committee who had attended all bargaining ses-sions for 1979's contract negotiations. He was also theleadman in his department, serving under Foreman AllanBinford on the night shift. He last worked for the Re-spondent on the night shift of April 12, the night preced-ing the commencement of the strike.Brunk characterized Hawkins as an employee whoseproduction was good but one who had once had a prob-lem with tardiness and absenteeism. Brunk went on totestify that Hawkins was counseled about this problem,28 While I am aware that there is no mathematical certainty that twoof the four compositors of whom Brunk spoke were strike replacements,such a conclusion seems reasonably probable to me.29 Brunk's reliance on the fact that he had not yet received "officialnotice of the strike's end is misplaced. Colonial Manor Convalescent A'urs-ing Home, A Division of the La Grange Land Corporation, 184 NLRB 693,697 (1970). Certainly, Few's request must be considered adequate: as anillegally discharged employee and striker, he had no need to request rein-statement at all, much less artistically. Abilities and Goodwill. Inc., 241NLRB 27 (1979)."O Cf. Flatiron Paving Company d/b/a Flatiron Material Company,supra.a I find the testimony of Hawkins to be entirely credible He wasforthright and direct in his answers, giving every appearance of attempt-ing to testify truthfully and accurately.that Hawkins bought himself a new watch, and from thatpoint on the Respondent had no further problems withHawkins. Brunk also testified that, at one point in hisemployment history, Hawkins had been counseled totake more of an interest in the work of other employeesby watching the other employees' work to make sure, astheir leadman, that they performed their work correctly,thereby cutting down on mistakes within the department.Again, following the counseling, no further difficulties ofthis or any other sort with Hawkins' work were enumer-ated by Brunk. Binford characterized Hawkins as a goodleadman in the cutting department, one who did a goodjob, helped the jobs flow, and never had a conflict withhis supervisor.However, on April 16, Brunk composed and sentHawkins a letter as follows:To: John HawkinsSubject: Termination of EmploymentOn April 12, 1979, you participated in the display ofan obscene picture32during working hours and in aproduction area. Several times in the past and spe-cifically on Thursday, April 12, 1979, you threat-ened to commit assault on other employees duringworking hours in production areas. On Thursday,April 12, 1979, you left your working area withoutpermission and carried on union activities in pro-duction areas with employees who were engaged intheir work and on Company time. You werewarned repeatly [sic] by your supervisor to ceaseand desist from these activities and in direct disobe-dience you continued.For all of the above acts of misconduct and deliber-ate insubordination your employment at Gulf Enve-lope Company is terminated effective immediately.Reeves BrunkProduction ManagerGulf Envelope Company2. Few's work history with the RespondentDavid Few33was employed at the Respondent's plantfrom November 1978 through the night shift of April 12.He was classified as an adjuster in the end-folding De-partment. Few joined the Union approximately a monthto a month and a half before his discharge.Brunk's testimony depicted Few as a mediocre em-ployee who required constant supervision. Binford, how-ever, declined to characterize Few as a disciplinaryproblem, saying it was simply more a matter for "direc-tion" when Few came on the night shift, in that he had atendency to "wander." He finally described Few as apretty good adjuster, saying that he liked to joke, that32 The obscene picture referred to (G.C. Exh. 10) purports to show aman bent over a table with trousers and underclothing partially removedBehind the man bent over the table is the figure of another man in akneeling position, and with pursed lips. The kneeling figure is labeled"Jamie." The entire scenario is labeled "Kissin' Your Way To A Raise.""a Fews testimony did not favorably impress me His willingness toargue, or to "crack wise." did not speak well of his sincerity. And wereit not for my inahility to credit either Brunk or inford. together withBinford's admission about the manner in which Respondent's Rule 3 wasapplied, I would have serious reservations about finding his discharge tobe violatie of the Act.GULF ENVELOPE COMPANY 327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople liked him, and that Few could handle his job.Few, during the 4 months of his employment, receivedraises from his initial rate of $5.29 per hour to $6.01 perhour.Like Hawkins, Few was sent a letter by Brunk datedApril 16, which read as follows:To: Mr. David FewSubject: Termination of EmploymentOn Thursday, April 12, 1979, you participated inthe display of an obscene picture on Company timeand in a production area. You left your work areawithout permission and engaged in Union activitieswhile on Company time and in production area.You continued to do so after being directed not toby your supervisor.For all of the acts of misconduct above and deliber-ate insubordination your employment at Gulf Enve-lope Company is terminated effective immediately.Reeves BrunkProduction ManagerGulf Envelope Company3. The events of April 12The last night the plant worked prior to April 16 wasApril 12, due to the shutdown of the plant on Friday,April 13, Good Friday. The night shift on April 12 wasmarked by an increased level of unrest among employ-ees, as evidenced by an increase in the amount of talkingbetween them and a slight drop in productivity. Accord-ing to Brunk, a certain amount of this is to be anticipatedimmediately preceding a strike. But, according to Brunk,the activities of Hawkins and Few went beyond thatnormal amount of unrest which might be anticipated, somuch so that there was, in his opinion, a disregard ofcompany rules, and confrontations between supervisorsand employees were developing to the point where therewas a danger that a supervisor might lose control of hisshift. According to Brunk, this meant that there was aneed for immediate action to bring the shift back withinthe control of the supervisor. In elaborating upon theirmisconduct, Brunk testified that Hawkins and Few vio-lated Respondent's work rules, as embodied in its "Em-ployee's Hand Book" (G.C. Exh. 2). In particular, Brunktestified that Hawkins and Few violated Rule 1, Rule 3,and Rule 17. These rules read, respectively, as follows:.Employees must be at their appointed workplaces, ready to work, at the regular starting time-and shall remain at such work places and at workuntil the regular quitting time unless otherwise di-rected by their supervisor.3. Employees shall not gather in the plant premisesor conduct any personal business during workinghours except by permission of management.17. Insubordinate conduct or refusal to follow fore-men's orders.344 Brunk advanced no claim that either Hawkins or Few violated Rule15 (which forbids interference with fellow employees or supervisors).While Brunk received no official notice of the strike's in-ception until Friday, April 13, he acknowledged that hehad heard rumors of it as early as Tuesday, April 10. Healso stated that he had noted an increase in the "wander-ing" of both Hawkins and Few. As a result, he cautionedHawkins earlier that week to confine his activities tononworking time and nonproduction areas, whereuponHawkins rejoined that Brunk would not be able to proveanything (such as, evidently, misconduct). Brunk alsotestified that he cautioned Few that he was jeopardizinghis job by carrying on activities that were not protectedwithin the plant. According to Brunk, Few made no re-sponse at all to this admonition.Nevertheless, despite the fact that, even according toBrunk's version of these incidents, neither Few nor Haw-kins contradicted him or argued with him on the after-noon of April 12, before the shift began. Brunk instruct-ed their supervisor to keep a close eye on them thatnight, saying to Binford "You may have problems withthem tonight, because they apparently are not listeningto instructions." He went on to instruct Binford "If theyget too far out of line, in your judgment, simply sendthem home; just ask them to leave the plant and gohome." He elaborated as follows: "I would prefer thatyou not have to do that, unless it becomes necessary. Iwould prefer that the shift run as smooth as possible,without any disturbance. But, if they create too muchdisturbance, simply send them home."And, continuing, Brunk stated that he observed Haw-kins and Few disregarding the instructions they had beengiven by him, in that they came into the plant early andwere seen "visiting around." According to Brunk, heagain cautioned them about their behavior. Nevertheless,Brunk departed for the night, leaving Binford to run thenight shift as usual.Not surprisingly, in view of the manner in which hehad been primed, Binford, himself, began to observe mis-conduct on the part of Hawkins and Few during thatwork shift.Binford35was led to testify that he saw Few "out ofhis department" four or five times, The first time waswhen he observed Few talking to Hawkins in the cuttingdepartment, early in the shift. He waved his arms atFew, as a signal to go back to his own department, andhe told Few to stay there. Few responded, "O.K." Thesecond and third times were when he saw Few talking toJames Levitt36in the cutting department. Both timesRule 23 (which states that an employee shall not leave his work assign-ment before the end of the shift without permission from his foreman),Rule 27 (which states that an employee shall not restrict production orinterfere with others in the performance of their jobs or engage or par-ticipate in any interruption of work or production), Rule 29 (which statesthat an employee shall not neglect his job, his duties or his responsibil-ities-nor refuse to perform work assigned to him), or Rule 31 (whichstates that an employee shall not engage in soliciting funds or propertyduring working hours or on the plant premises without permission ofhis/her supervisor)., Binford's testimonial demeanor was exceedingly poor. He prevari-cated, equivocated, hedged, and evaded, in addition to demonstrating in-completeness or selectivity in his recollection It is perhaps a possibilitythat his discomfiture was caused by nervousness, but he was repeatedlyassured and given opportunities to compose himself, to no avail. Accord-ingly, I have concluded that his testimony was not truthful.a3 During the hearing, it became clear that Levitt was the person re-ferred to as "Jamie" in the obscene drawing.--- GULF ENVELOPE COMPANY329Few returned to his own department without the neces-sity for Binford to say anything to him, except, as Bin-ford testified, "I asked him to stay in his department ...and to behave."3' The fourth time was in the ware-house, by the bailer, around midnight. Few was talkingto the bailer machine operator and Hawkins, but theybroke up as soon as Binford saw them. Binford askedFew what he was doing and Few responded that he hadgone there to get an electric jack; Binford observed thatFew did, indeed, have the electric jack in his hands.In a similar fashion, Binford was led to recount Haw-kins' derelictions during the shift. He first saw Hawkinsout of the department, in the open-end folding depart-ment, talking to James Levitt. Hawkins came up to Bin-ford and Levitt and said, "Don't you think you ought togo back to work?" Binford told Hawkins that he andLevitt were talking and to leave.38Binford next recount-ed, though not until he was being questioned by the Ad-ministrative Law Judge, that he had seen Hawkins bythe jet presses, a place where he had no business. Laterin the shift, Binford recounted, he twice saw Hawkins"on the folding machines," handing out picketing sched-ules to the employees who worked there. The secondtime, Binford stated, he "caught" Hawkins and told himnot to do union business on company time. And, finally,there was the instance in the warehouse, where he ob-served Hawkins and Few and the bailer machine opera-tor.394. Discussion and conclusions regarding theRespondent's discharges of Few and HawkinsThe various reasons assigned by the Respondent as thebasis for the discharges of Few and Hawkins are, indeed,formidable, to wit: (1) The obscene picture; (2) thethreats and harassment of other employees; (3) in subor-dination; (4) conducting personal business without per-mission; (5) leaving the work area; and (6) causing lossesin production. But one cannot help noting that almost allsuch claimed misconduct eventually proved to be unsup-ported or false.I am mindful that an employer need not act with per-fect consistency or justice in administering its business,and that I am not free to substitute my own for valid,even if seemingly harsh, business judgments. N.L.R.B. v.Waterman Steamship Corporation, 309 U.S. 206, 218-219(1940). For, as is frequently pointed out, managementmay discharge for a good reason, a bad reason, or noreason at all. Great Plains Beef Company, 241 NLRB 948(1979). And my subjective impression of what I mayhave done were I in the Respondent's business positionmay not be interposed between the manager and thosewho are managed. Grand Auto, Inc., d/b/a Super TireStores, 236 NLRB 877, fn. 1 (1978). For, while the disci-pline may seem extreme, it does not follow that the as-"3 Few described this as a sort of request for a favor from a friend.Binford denied that he and Few were friends. I credit Few38 It should be noted that Hawkins was Levitt's leadman. Binford laterapologized to Hawkins for the manner in which he had spoken to Haw-kins.Jr Binford said nothing to Hawkins, however, as he acknowledgedthat Hawkins could have had legitimate reason for being where he wasand for behaving as he was. Binford, however, chose to believe thatHawkins was engaged in misconduct, despite appearances to the con-trary.cribed reason for the discharge is pretextual. J. RayMcDermott & Co.. Inc., 233 NLRB 946, 952 (1977).Instead, the Board's job, and mine, is to determineactual motivation in cases where it is alleged that dis-charges were effected in order to discriminate. Santa FeDrilling Company v. N.L.R.B., 416 F.2d 725, 729 (9thCir. 1969). For management cannot discharge where thereal motivating factor is discriminatory, or to do whatSection 8(a)(3) of the Act forbids. Red Kap, a Division ofBlue Bell, Inc., 238 NLRB 555 (1979).That valid grounds may exist for terminating an em-ployee is not dispositive of whether that termination wasunlawful. N.L.R.B. v. Texas Independent Oil Company,Inc., 232 F.2d 447, 450 (9th Cir. 1956). For "where a re-spondent's motivations are mixed, the Board has heldthat the legal effect of the conduct is the same as thoughthe illegal reason for its action was the only operativereason." Construction, Production & Maintenance Labor-ers' Union Local No. 383, etc. (William Pulice ConcreteConstruction), 236 NLRB 125 (1978). Accord: IL.R.B.v. Jamestown Sterling Corp., 211 F.2d 725, 726 (2d Cir.1954); see also N.L.R.B. v. Ayer Lar Sanitarium, 436F.2d 45, 50 (9th Cir. 1970), and cases cited therein. Con-sequently, a violation of the Act is established where, de-spite the existence of a valid reason for discharge, theevidence shows that the employer has resorted to thatreason as a basis for building a case against an employeedue to his union activities, United Aircraft Corporation v..V.L.R.B., 440 F.2d 85, 92 (2d Cir. 1971), or as a result ofa campaign of "watchfully waiting for ...union enthu-siasts to give the ...slightest reason or pretext to getrid of them because of their union activities." ANL.R.B.v. Lipman Brothers, Inc.., 355 F.2d 15, 21 (st Cir. 1966).Both the Board and the courts have held that, "if thestated motive for a discharge is found to be false, it canbe inferred that the motive is an unlawful one which theRespondent desires to conceal, at least where the sur-rounding facts tend to reinforce that inference." FirstNational Bank of Pueblo, 240 NLRB 184, 185 (1979);Shattuck Denn Mining Corporation v. N.L.R.B., 362 F.2d466, 470 (9th Cir. 1966).Moreover, it has become axiomatic that if a supervisor,upon whose report action is taken, was discriminatorilymotivated in making such a report, there can be no ques-tion but that the report must be considered the cause ofthe action and that any resulting action must be regardedas itself discriminatory. Bechtel Corporation, 195 NLRB1013, 1020 (1972).And, of course, a sudden decline in the level of toler-ance shown to employees' longstanding practices, coin-ciding with union activities, may give rise to an inferencethat an employer's stated reason for discipline was false..4All Brite Window Cleaning and Maintenance Service, Inc.,235 NLRB 596, 602 (1977); The Youngstown OsteopathicHospital Assoc., 224 NLRB 574 (1976); Apico Inns of Cali-fornia, Inc., d/b/a Holiday Inn of San Bernardino, 212NLRB 280, enfd. as modified 512 F.2d 1171 (9th Cir.1975); Shasta Fiberglass, Inc., 202 NLRB 341 (1973).In light of these considerations, I find that the Re-spondent's actions here cannot withstand close examina-tion. For, in their totality, the Respondent's stated rea-sons for the discharges of Few and Hawkins are lame,unconvincing, or simply untrue. Such reasons tend toGULF ENVELOPE COMPANY 329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport allegations of unlawful motivation. McCainFoods, Inc., 236 NLRB 447, 453 (1978).First of all, the Respondent's animus toward employ-ees engaged in strike activities has been made clearthrough the numerous and serious unfair labor practicesset forth in previous portions of this Decision.Secondly, the Respondent's knowledge of the unionactivities of Hawkins and/or Few can scarcely bedenied. Of course, Hawkins' role as shop steward, and asa member of the negotiating team thrust him into theforefront. But even Few, while lacking the long historyor the offices of Hawkins, was apparently so vocal andobvious in his actions that he was identified in his em-ployer's eyes as a key union supporter, like Hawkins. Forwhy else did Brunk choose those two names, and onlythose, to alert Binford regarding possible misconduct onthe night before the strike? And, during that evening,Binford approched Few, saying "Your strike isn't evensanctioned!" Few's response was to contradict him andshow him a telegram, which he happened to have in hispocket, indicating that the strike was, in fact, sanctioned,Thus, while granting that I should not substitute myjudgment for that of the Respondent's, I must, at thesame time, not fail to examine elements of the Respond-ent's case which tend to indicate a lack of candor ortruthfulness, for to do so would be to blind myself to ob-vious inconsistencies which tend to demonstrate truthful-ness, or the lack thereof.For example, where employees have worked in a par-ticular fashion without any discipline for a long period oftime, it seems suspect when the employer abruptly, andin summary fashion, discharges them at a time whencoercion's presence is most suspected. N.L.R.B. v. Mont-gomery Ward & Co., 242 F.2d 497 (2d Cir. 1957), cert.denied 355 U.S. 829; Silco Vending Co., Inc., 219 NLRB472 (1975); Vecta Contract Company, Division of VectaGroup, Inc., 218 NLRB 408, 413 (1975); All Brite WindowCleaning and Maintenance Service, Inc., supra; YoungstownOsteopathic Hospital Association, supra; N.L.R.B. v. Suth-erland Lumber Company, 452 F.2d 67, 69 (7th Cir. 1971);N.L.R.B. v. Montgomery Ward & Co., Inc., 554 F.2d 996,1002 (10th Cir. 1977); 7: C. Bakes and Sons, Inc., 232NLRB 571, 574 (1977).Similarly, the failure of the Respondent here to investi-gate the alleged misconduct of Hawkins and Few fullyand fairly, or even in accord with its own policy, sug-gests the presence of discriminatory motivation. amaMeat Packing Corp., 230 NLRB 116, 129 (1977), andcases cited therein.Binford ultimately admitted that neither Few norHawkins was observed passing around, or in any wayconnected to, the obscene picture. And while Binfordalso claimed that he had received a report that Levitthad been threatened by Few,40he admitted, however,that he made no effort to ask Few if he had done asLevitt had accused. Nor did he ask either Few or Haw-kins about any other instances of alleged misconduct thatnight. Nor did he even attempt to correct them. Nor did40 Binford initially testified that Levitt had reported that "they,'" mean-ing Few and Hawkins, had threatened to "get" him if he did not join thestrike. It was only when he was specifically questioned about the detailsof the report that he modified his testimony to reflect that only Few hadbeen reported by Levitt.he check with other employees who may have been in aposition to observe any exchange between Levitt andFew.4' Yet Binford also testified that employees do havedisputes from time to time. And he acknowledged thatcompany policy is to counsel them, and seek a resolu-tion, as well as to secure both sides of a story,42beforetaking disciplinary action.No employee besides Few or Hawkins was disciplined,admonished, or reported to Brunk. And it was admittedthat both Few's and Hawkins' duties could have causedthem to be in the various places they were observed,talking to the people they were seen talking to. And,while the Respondent's witnesses were quick to accuseFew and Hawkins of causing a drop in production bytheir inattention to duty, and distraction of other em-ployees, it was evident that such claims repeatedly van-ished upon even cursory questioning. For the evidence isclear that employees were allowed to occasionally speak,at least briefly, with one another. And, as noted earlier,the very jobs of both Few and Hawkins required thatthey move through the plant from time to time, and tospeak to other employees. And, though the Respondent'srecords clearly would have shown any actual decrease inproduction, both as to individual machines and as towhole areas or departments, the Respondent made noeffort to support its contentions regarding a loss in pro-41 In this connection, the Respondent produced only Levitt fromamong those who had allegedly been threatened or harassed by Fewand/or Hawkins. The failure to call other employees who claimed tohave been threatened by either Hawkins and/or Few, such as RaymondDavis, Christopher Ranft, or Robert Pena, warrants my inference thatsuch employees would not have supported Brunk's claims that they com-plained of threats and/or other forms of harassment by Hawkins and/orFew, Gateway Transportation Co., Inc., 193 NLRB 47, fn. 14 at 49 (1971);Sheldon Pontiac, Inc.. d/b/a Sheldon Pontiac, 199 NLRB 950 (1972), forthere was neither a claim nor a showing that such witnesses were nolonger within the Respondent's control, such as being unavailable to tes-tify upon request or subpena. Levitt's testimony on the subject of threatswas that he worked in the cutting department, where Hawkins was hisleadman. Though Few worked in a different area, so Levitt testified,Few came up to him at work on April 12 and asked if he was going tostrike. Levitt's answer was noncommittal. Whereupon, Few threatened to"get" Levitt if he [Few] lost his job over the matter. Levitt told Few"Well, the way people talk, a person ought to buy a gun." At that, ac-cording to Levitt, Few threatened, "Why, if you pull a gun on me, ever,I'm going to whip your ass." Levitt testified that he then went to Binfordand told him what had occurred. While Levitt spoke to Binford, Fewcame up to them and asked Binford why Levitt was allowed to be out ofhis work area while others were not. Binford responded that, as the su-pervisor, he could speak to employees whenever he wished, and sentFew back to work. Several hours earlier, according to Levitt, whileL evitt was talking to the day-shift foreman, McCowan, Hawkins ap-proached and directed Levitt to return to his machine. McCowan toldLevitt to pay Hawkins no attention. And, again, later in the shift, afterBinford had taken over from McCowan, Levitt was once more talking tohis supervisor when Hawkins approached and asked why he was theretalking, out of his work area. Binford told Hawkins to go back to work. Icredit Levitt's recital of these events only insofar as he was not contra-dicted by other witnesses. His demeanor indicated partisanship, and hehad difficulty separating fact and opinion.42 Binford excused his inaction by saying he just wanted to getthrough the night without making further "waves." Brunk excused Bin-ford's failure to follow the instructions he had left regarding sending Fewand Hawkins home with the fact that Binford was a new and inexperi-enced supervisor, having occupied the position only a year at that time. Inote the marked difference in the tolerance level shown for the "insubor-dination" of Binford, in his failure to follow Brunk's instructions, withthat standard which the Respondent wishes to assert is reasonable forunion activists, one of whom had considerably less tenure or experiencethan Binford. GULF ENVELOPE COMPANY331duction by the introduction of its own records into evi-dence. Thus, despite the Board's requirement that an em-ployer show with particularity how certain conduct in-terfered with production,43no such showing has beenmade here. The failure to produce such records warrantsdrawing therefrom the inference that such records wouldhave proven unfavorable to the Respondent's case. Tex-tron, Inc. (Talon Division), 199 NLRB 131, 134 (1972);Custom Wood Interiors, Inc., 248 NLRB 187 (1980);American Lumber Sales, 229 NLRB 414, 421 (1977).Even the alleged threats of assault do not withstandanalysis. In the first place, the Respondent did not evenclaim that it discharged Few on this basis, only Hawkins.Yet, as previously noted, the Respondent failed to pres-ent evidence of any threats of assault, except towardsLevitt. And Levitt's testimony directs no accusationagainst Hawkins, but only Few. Thus, as to Hawkins, theaccusation that he threatened other employees seemsmerely the product of an overly zealous rush to judg-ment by Binford and Brunk. Regardless of whether Fewthreatened Levitt or did not threaten Levitt, it is clearthat no such action could now be useful to support theRespondent's case against Few, for even the Respondentfailed to assign this as a reason for Few's discharge.44Indeed, after reviewing all of the various and sundryreasons for discharge advanced by the Respondent, I amable to detect no validity for any of them. Even were itotherwise to some degree, I could not escape the conclu-sion that the Respondent noted any such infractions onlyas part of a campaign of "watchful waiting ...for theslightest reason or pretext." N.L.R.B. v. Lipman Broth-ers, Inc., supra, 21.And, finally, I cannot avoid concluding that Few andHawkins were discriminatorily discharged in light of myfindings earlier herein that they were discharged, in part,by reliance upon an invalid rule which had the effect, asinterpreted, of impeding the conduct of personal businessbetween employees only if that business had to do withthe Union. That rule, as interpreted and applied by theRespondent, has been found to be invalid. Therefore, itmust be presumed that employees were free to behave asthough no rule existed. And, it is settled that, absent anyrule, talking about a union during working time is pro-tected activity. Hambre Hombre Enterprises, Inc., d/b/aPanchitaos, 228 NLRB 136 (1977); The Catalyst, 230NLRB 355, 362 (1977).'3 See The Singer Company, 220 NLRB 1179 (1975); Daylin. Inc.. Ds-count Division d/b/a Miller's Discount Dept. Stores. 198 NLRB 281 (1972):The J. L. Hudson Company, 198 NLRB 172 (1972); Selyn Sho' .Manufac-turing Corporation. 172 NLRB 674 (1968).44 I am not convinced that the Respondent viewed this conduct asegregious. Binford took no immediate action. And when he made hisreport to Brunk on the next Sunday, he recalled that Brunk's immediateresponse was "He said that he had grounds for dismissal." Such haste injudging employee actions, without any attempt to hear the employee'sside of the story, or even to get its own facts straight as to who commit-ted which offense, bespeaks a willingness, even eagerness, to discriminateCompare Charles Batcrrhelder Company, 250 NLRB 89 (1980): and CapilolRecords. Inc., 232 NLRB 228, 229 (1977). Brunk evidently concluded thatthe policy of "watchful waiting," which he engaged in and hich hecaused Binford to engage in. had borne fruit in the form of excuses orthe discharges of Few and tHau kinsCONCLUSIONS OF LAWi. Respondent Gulf Envelope Company is an employ-er within the meaning of Section 2(2) of the Act engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. United Paperworkers International Union, Local768, AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. By promulgating, maintaining and enforcing in amanner which discriminates against employees engagedin union activities a rule prohibiting employees fromgathering in the plant premises or conducting any per-sonal business during working hours except by permis-sion of management, the Respondent violated Section8(a)(1) of the Act.4. By failing and refusing to pay accrued vacation pay,upon request, to employees entitled thereto, includingemployee Sue Jenkins, without adequate business justifi-cation to excuse its failure or refusal to make such pay-ments the Respondent violated Section 8(a)(l) and (3) ofthe Act.5. By threatening to discharge striking employeesshould they fail to abandon the strike, by threatening todischarge striking employees who choose to remain onstrike after 1 year, and by threatening that striking em-ployees would be reinstated, if at all, only without se-niority rights, the Respondent violated Section 8(a)(1) ofthe Act.6. By discharging employees Carolyn Foster, LoisSerres, Elsie Keyes, Leonard Brooks, Paul Jacobs, Jr.,Herman Green, Maggie Faterkowski, Evelyn Peterson,Larry Womack, Irene Gonka, Jack Larrabee, BessieOtts, Gertrude Nowak, and Sue Jenkins because of theirparticipation in a strike which began on April 16, 1979,against the Respondent, the Respondent violated Section8(a)(1) and (3) of the Act.7. The strike engaged in by the employees commenc-ing on April 16, 1979, was prolonged by the Respond-ent's unlawful conduct, and thus was an unfair laborpractice strike as of April 23, 1979. By failing and refus-ing to fully and unconditionally reinstate employess, in-cluding Kathy Reed, based on either individual requestsfrom employees or a collective request for reinstatementasserted on behalf of employees by the Union, the Re-spondent violated Section 8(a)(3) and (1) of the Act.8. By discharging John H. Hawkins and David Fewbecause they were leading union activists and engaged inunion activities, and pursuant to the promulgation, main-tenance, and discriminatory enforcement of the Respond-ent's rule against conducting personal business duringworking hours except by permission of management, theRespondent violated Section 8(a)(l) and (3) of the Act.9. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(l) and (3) of the Act, the Respondent shall be or-dered to cease and desist therefrom, and take certain af-firmative actions designed to effectuate the policies ofGULF ENVELOPE COMPANY 331 332DECISIONS ()F NATIONAL LABOR RELATIONS BOARDthe Act. In light of the finding that the Respondent un-lawfully discharged John H. Hawkins and David Few,as well as Carolyn Foster, Lois Serres, Elsie Keyes,Leonard Brooks, Paul Jacobs, Jr., Herman Green,Maggie Faterkowski, Evelyn Peterson, Larry Womack,Irene Gonka, Jack Larrabee, Bessie Otts, GertrudeNowak, and Sue Jenkins, it shall be ordered to offerthem full and immediate reinstatement to their formerpositions of employment or, if those positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they say havesuffered by reason of the unlawful discrimination againstthem. In addition, the employees who participated in thestrike, prolonged by the Respondent's unfair labor prac-tices, shall, upon their application for reinstatement, bereinstated to their former positions, or, if such positionsno longer exist, to substantially equivalent positions with-out impairment to their seniority and other rights andprivileges, dismissing, if necessary, any persons hired asreplacements on or after April 23, 1979. If, after suchdismissals, there are insufficient positions remaining forall of the striking employees who desire reinstatement,the available positions shall be distributed among themwithout discrimination because of their union member-ship or activities or participation in the strike, in accord-ance with seniority or other nondiscriminatory practicesas have been applied in the past by the Respondent inthe conduct of its business at its plant in Houston, Texas.Those strikers, if any, for whom no employment is im-mediately available after such distribution, shall beplaced upon a preferential hiring list with priority deter-mined among them by seniority or other nondiscrimina-tory practices and, therefore, in accordance with suchsystem they shall be offered reinstatement as positionsbecome available and before other persons are hired forsuch positions or work. The striking employees shall bemade whole for any loss of earnings they may have suf-fered, or may suffer, by reason of the Respondent's refus-al, if any, to reinstate them by payment to each of thema sum of money equal to that which he or she wouldhave earned during the period from 5 days after the dateon which he or she applied, or shall apply, for reinstate-ment, to the date of the Respondent's offer of reinstate-ment, should there be any, absent a lawful justificationfor the Respondent's failure to make such an offer. Back-pay and interest thereon for the unlawful discriminateesand the striking employees shall be computed in themanner prescribed in F W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation. 231NLRB 651 (1977).45Additionally, having found that theRespondent unlawfully failed and refused to pay vaca-tion pay to its employees, including Sue Jenkins, follow-ing a proper request submitted to the Respondent onbehalf of employees by the Union, the Respondent shallbe ordered to pay to each striker who submitted such arequest, whether through the Union or individually, in-cluding employee Sue Jenkins, each such employee's va-cation benefits in full, to the extent that it has not al-ready done so. And, having found that the Respondentdischarged John H. Hawkins and David Few illegally4 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962)and in violation of Section 8(a)(l) and (3) of the Act, theRespondent shall be ordered to offer them full and im-mediate reinstatement to their former positions of em-ployment or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges and make themwhole for any loss of earnings they have suffered byreason of the unlawful discrimination against them, andthe Respondent shall accord such employees the rightsset forth hereinabove, having to do with the reinstate-ment rights and the backpay obligations toward reinstat-ed strikers. Employees John H. Hawkins and David Fewshall be made whole for any loss of earnings they mayhave suffered, or may suffer, by reason of the Respond-ent's refusal, if any, to reinstate them by payment to eachof a sum of money equal to that which he would haveearned during the period from 5 days after the date onwhich he applied, or shall apply, for reinstatement to thedate of the Respondent's offer of reinstatement absent alawful justification for Respondent's refusal to make suchan offer. Backpay and interest thereon for the unlawfuldiscrimination practiced against them shall be computedin the manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).46Finally, having found that Respondent's Rule 3 wasapplied discriminatorily, I shall require its recision.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER47The Respondent, Gulf Envelope Company, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Promulgating, maintaining, and discriminatorily en-forcing against employees engaged in union activities, arule prohibiting employees from gathering in the plantpremises or conducting personal business during workinghours except by permission of management.(b) Failing and refusing to pay accrued vacation pay,upon request, to employees entitled thereto, includingemployee Sue Jenkins.(c) Threatening to discharge striking employees if theydo not abandon the strike.(d) Threatening to discharge striking employees whoremain on strike longer than 1 year.(e) Threatening to take away the seniority rights ofstrikers applying for reinstatement.(f) Discharging employees because they engage in astrike or other activities on behalf of a labor organizationor in order to discourage membership in a labor organi-zation.(g) Failing or refusing to unconditionally reinstate itsemployees who engaged in a strike from April 16, 1979,"4 See fn. 45, supra.47 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, cnclusions, and Order, and all objections theretoshall he deemed saived for all purposes GULF ENVELOPE COMPANY333until May 21, 1979, to their former positions of employ-ment, without prejudice to their seniority or other rightsor privileges.(h) In any other manner48interfering with, restraining,or coercing employees in the exercise of the right to self-organization, to join or assist the Union, or any otherlabor organization, or to bargain collectively throughrepresentatives of their own choice, or to engage in anyother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to re-frain from any or all such activities, except to the extentpermitted by Section 8(a)(3) of thc Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole employees for any loss of pay theymay have suffered by reason of the discrimination foundherein relating to the discharges of John Hawkins orDavid Few, the discharge of strikers, the failure or refus-al to reinstate strikers, or the failure or refusal to pay va-cation pay, all of which is to be computed in conformitywith the section of this Decision entitled "The Remedy."(b) Offer to John Hawkins, David Few, CarolynFoster, Lois Serres, Elsie Keyes, Leonard Brooks, PaulJacobs, Jr., Herman Green, Maggie Faterkowski, EvelynPeterson, Larry Womack, Irene Gonka, Jack Larrabee,Bessie Otts, Gertrude Nowak, and Sue Jenkins immedi-ate and full reinstatement to their former positions, or, ifthose jobs no longer exist, to substantially equivalent po-sitions without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings they may have suffered by reason of the dis-crimination against them in conformity with the sectionof this Decision entitled "The Remedy."(c) Upon and pursuant to the Union's application ofMay 21, 1979, on behalf of employees who participatedin the strike which began on April 16, 1979, and whohave not already been reinstated, offer full and immedi-ate reinstatement to all such employees, or, if those posi-tions no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, dismissing if necessary any persons hired asreplacements on or after April 16, 1979. If, after such14 As the unfair labor practices committed by the Respondent hereinstrike at the very heart of employee rights safeguarded b the Act, andindicate a pattern of unlawful conduct by the Respondenl. I provide for abroad order to cease and desist from i any marner ifringing upon therights of employees guaranteed by Section 7 of the Act IJcAlmott lIo,,d.Inc.. 242 NLRB 1357 (1979)dismissals, sufficient jobs are not available for these em-ployees, they shall be placed on a preferential hiring listin accordance with their seniority or other nondiscrimin-atory practices utilized by the Respondent, and theyshall be offered employment before any other personsare hired. These employees shall be made whole for anyloss of earnings, if any there be, they may have sufferedor may suffer by reason of the Respondent's refusal andfailure to reinstate, all of which is to be done in themanner set forth in the section of this Decision entitled"The Remedy."(d) Make whole with interest all striking employees,including Sue Jenkins, for any losses in earnings theymay have suffered as a result of the Respondent's failureand refusal to pay them vacation benefits pursuant to theUnion's request of May 15, 1979, all to be effected onlyif the Respondent has not already done so, and then tobe done in the manner set forth in that portion of thisDecision entitled "The Remedy."(e) Rescind the rule referred to herein as "Rule 3."(f) Post at its plant in Houston, Texas, copies of theattached notice marked "Appendix."49Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent imme-diately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered,defaced, or covered by any other material.(g) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze and compute the amount ofbackpay due under the terms of this recommendedOrder.(h) Notify the said Regional Director, in writing,wvithin 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.·' In the eent that this Order is enforced by a Judgment of a tlniledStates Court of Appeals, the words in the notice reading "Posted hyOrder of the National l.abor Relations Board" shall read "Posted Pursu-antli t a Judgment of the United Stales Court of Appeals Enforcing anOrder f lhe Nalional La bor Relations Bard"GULF ENVELOPE COMPANY 333